DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 9/1/2022 is acknowledged.
Claim Interpretation
Claim 1 recites the newly amended limitation of “when one of the at least one resulting value is selected by an input via the input/output interface, retrieve, from the storage, a plurality of measurement values and a plurality of medical images used to calculate the selected resulting value” which in an interpretation it may be construed as a conditional limitation where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 13, and 20 rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claim is directed to a generic apparatus for ultrasound imaging that lacks specific utility seeing as the claim limitations presented could be applicable to a broad class of the invention as well as substantial utility considering the fact that the invention as claimed would diagnose an unspecified disease or condition and thus a substantial real-world use cannot be ascertained. 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites resulting value calculated based on a plurality of medical images; when one of the at least one resulting value is selected by an input via the input/output interface, retrieve, from the storage, a plurality of measurement values and a plurality of medical images used to calculate the selected resulting value. 
The limitation of calculating the resulting value and calculating the selected resulting value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language, “calculating” in the context of this claim encompasses the user manually calculating the resulting values.  Similarly, the limitation of calculating the selected resulting value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “calculating” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a processor to perform both the ranking and determining steps.  The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating a resulting value) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
The dependent claims are also rejected at least for the reasons provided above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US Patent No 20190200960 A1).
Regarding claim 1, Kang teaches an ultrasound imaging apparatus ([abst] an ultrasound medical imaging apparatus)
comprising an input/output interface ([0037] apparatus 100 may include...a communication device or an interface, and an input interface 170; [0060] input and/or output ultrasound data, ultrasound images, applications, etc.)
a storage ([0037] apparatus 100 may include...a storage)
and at least one processor ([0011] an ultrasound medical imaging apparatus includes…at least one processor)
configured to display, via the input/output interface, at least one resulting value calculated based on a plurality of medical images ([0123] The external device 200 may display an ultrasound streaming image 40c including the measuring result value, based on the ultrasound streaming image data transmitted from the ultrasound medical imaging apparatus 100. Also, the external device 200 may display an ultrasound still image 50c including the measuring result value based on the ultrasound still image data)
when one of the at least one resulting value is selected by an input via the input/output interface, retrieve, from the storage, a plurality of measurement values and a plurality of medical images used to calculate the selected resulting value ([0102] The ultrasound medical imaging apparatus 100 may store the obtained ultrasound image data in the storage in real-time, after applying an index to each frame; [0104] The ultrasound medical imaging apparatus 100 provides indexes of the frames stored in the storage, and reads a frame corresponding to a selected index from the storage based on an input of selecting one of the indexes from the user, in order to display the frame as a frozen image. [0156] The ultrasound medical imaging apparatus 100 may display a result 30h of detecting a lesion from the ultrasound image of the object by using the CAD function...The ultrasound medical imaging apparatus 100 may calculate a ratio between the strains of the region A and the region B. The ultrasound medical imaging apparatus 100 may detect the region A as the lesion based on the calculated ratio)
and output, via the input/output interface, the retrieved plurality of measurement values and the retrieved plurality of medical images on a single display ([0157] The ultrasound medical imaging apparatus 100 may display a result of analyzing the detected lesion).
Regarding claim 2, Kang teaches wherein the plurality of medical images are stored in the storage together with at least one of attribute information, measurement value information, and scanning protocol information related to the plurality of medical images, or a combination thereof ([0102] the ultrasound medical imaging apparatus 100 may obtain ultrasound image data about the object in real-time. The ultrasound medical imaging apparatus 100 may store the obtained ultrasound image data in the storage in real-time, after applying an index to each frame. Also, the ultrasound medical imaging apparatus 100 may display ultrasound images of the object in real-time by using the obtained ultrasound image data)
and wherein the at least one processor is further configured to retrieve the plurality of medical images used to calculate the selected resulting value from the storage, based on the at least one of the attribute information, the measurement value information, and the scanning protocol information related to the plurality of medical images, or the combination thereof, which are stored together with the plurality of medical images ([0104] The ultrasound medical imaging apparatus 100 may receive a control signal for freezing an ultrasound image 30a displayed on the ultrasound medical imaging apparatus 100 from a user 300. The ultrasound medical imaging apparatus 100 may freeze the ultrasound image 30a based on the control signal. For example, when receiving the control signal, the ultrasound medical imaging apparatus 100 may stop transmitting an ultrasound signal to the object and receiving an ultrasound echo signal from the object. The ultrasound medical imaging apparatus 100 provides indexes of the frames stored in the storage, and reads a frame corresponding to a selected index from the storage based on an input of selecting one of the indexes from the user, in order to display the frame as a frozen image).
Regarding claim 3, Kang teaches a probe configured to output ultrasound signals to an object and detect echo signals reflected from the object ([0011] In accordance with an aspect of the present disclosure, an ultrasound medical imaging apparatus includes: an ultrasound probe configured to transmit an ultrasound signal to an object and receive an ultrasound echo signal from the object)
and wherein the at least one processor is further configured to generate at least one ultrasound image based on the echo signals and store the at least one ultrasound image and at least one measurement value related to the at least one ultrasound image in the storage ([0011] at least one processor configured to obtain ultrasound image data by using the ultrasound echo signal and generate ultrasound streaming image data of the object based on the ultrasound image data; and a communicator configured to transmit the ultrasound streaming image data to an external device, wherein the at least one processor is further configured to generate ultrasound still image data based on the ultrasound image data when a preset event occurs, and the communicator is further configured to transmit the ultrasound still image data to the external device; [0123] The external device 200 may display an ultrasound streaming image 40c including the measuring result value, based on the ultrasound streaming image data transmitted from the ultrasound medical imaging apparatus 100).
	Regarding claim 4, Kang teaches wherein the plurality of medical images include the at least one ultrasound image and wherein the at least one processor is further configured to: calculate the at least one resulting value based on the at least one ultrasound image and the at least one measurement value related to the at least one ultrasound image ([0123] The external device 200 may display an ultrasound streaming image 40c including the measuring result value, based on the ultrasound streaming image data transmitted from the ultrasound medical imaging apparatus 100. Also, the external device 200 may display an ultrasound still image 50c including the measuring result value based on the ultrasound still image data)
	and display a real-time scan image and the at least one resulting value via the input/output interface ([0084] Since the ultrasound medical imaging apparatus 100 adjusts the bit rate of the ultrasound streaming image data in real-time, the external device 200 may display the ultrasound streaming image without stuttering). 
	Regarding claim 5, Kang teaches display, based on a user input for selecting one of the displayed at least one resulting value, at least one ultrasound image and at least one measurement value related to the selected resulting value ([0102] The ultrasound medical imaging apparatus 100 may store the obtained ultrasound image data in the storage in real-time, after applying an index to each frame; [0156] The ultrasound medical imaging apparatus 100 may display a result 30h of detecting a lesion from the ultrasound image of the object by using the CAD function...The ultrasound medical imaging apparatus 100 may calculate a ratio between the strains of the region A and the region B. The ultrasound medical imaging apparatus 100 may detect the region A as the lesion based on the calculated ratio)
	and provide, via the input/output interface, at least one of a rescanning menu for the at least one ultrasound image related to the selected resulting value and a remeasurement menu for the at least one measurement value related to the selected resulting value, or a combination of the rescanning menu and the remeasurement menu ([0174] According to an embodiment, the controller 220 may change a size of a region of displaying at least one of the ultrasound streaming image and the ultrasound still image, based on a user input).
	Regarding claim 9, Kang teaches produce a first resulting value by using a plurality of medical images generated based on the echo signals ([0011] at least one processor configured to obtain ultrasound image data by using the ultrasound echo signal and generate ultrasound streaming image data of the object based on the ultrasound image data; and a communicator configured to transmit the ultrasound streaming image data to an external device, wherein the at least one processor is further configured to generate ultrasound still image data based on the ultrasound image data when a preset event occurs, and the communicator is further configured to transmit the ultrasound still image data to the external device)
	and output, via the input/output interface, the plurality of medical images required to produce the first resulting value and the first resulting value on a single display based on a trigger condition that the generating of the plurality of medical images and the producing of the first resulting value are completed ([0123] The external device 200 may display an ultrasound streaming image 40c including the measuring result value, based on the ultrasound streaming image data transmitted from the ultrasound medical imaging apparatus 100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 5 and further in view of Jin (US Patent No 20190247025 A1).
Regarding claim 6, Kang teaches store an ultrasound image and update the at least one measurement value and the at least one resulting value based on the recaptured ultrasound image ([0060] The storage 150 may store various data or programs for driving and controlling the ultrasound diagnosis apparatus 100, input and/or output ultrasound data, ultrasound images, applications, etc.; [0174] According to an embodiment, the controller 220 may change a size of a region of displaying at least one of the ultrasound streaming image and the ultrasound still image, based on a user input).
Kang fails to teach the rescanning menu in the storage.
However, Jin teaches the rescanning menu in the storage ([0102] The ultrasound medical imaging apparatus 100 may store the obtained ultrasound image data in the storage in real-time, after applying an index to each frame; [0156] The ultrasound medical imaging apparatus 100 may display a result 30h of detecting a lesion from the ultrasound image of the object by using the CAD function...The ultrasound medical imaging apparatus 100 may calculate a ratio between the strains of the region A and the region B. The ultrasound medical imaging apparatus 100 may detect the region A as the lesion based on the calculated ratio).
	Kang and Jin are considered analogous because both disclose an ultrasound imaging apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a menu that takes user input in order to perform additional ultrasound scans as needed.
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 2 above, and further in view of Yang (US Patent No 20140088428 A1).
	Regarding claim 7, Kang fails to teach output, via the input/output interface, a required ultrasound image list and a required measurement value list corresponding to a scanning protocol selected via the input/output interface.
	However, Yang teaches [0009] Exemplary embodiments also provide an ultrasound apparatus for applying to ultrasound image data a preset gain which corresponds to identification information which relates to a probe connected to the ultrasound apparatus, and an information providing method which is implementable by using the ultrasound apparatus and [0021] The method may further include receiving a selection of one preset gain from among the at least one preset gain included in the displayed list; displaying the selected preset gain on the gain setup window; and displaying, on the second area of the screen, an ultrasound image to which the selected preset gain is applicable.
	Kang and Yang are considered analogous because both disclose an ultrasound apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to display to the user a list of images and values the apparatus is able to perform.
	Regarding claim 8, Kang fails to teach output, based on a selection of an ultrasound image item from the required ultrasound image list, an ultrasound image corresponding to the selected ultrasound image item via the input/output interface and output, based on a selection of a measurement value item from the required measurement value list, an ultrasound image corresponding to the selected measurement value item via the input/output interface.
	However, Yang teaches output, based on a selection of an ultrasound image item from the required ultrasound image list ([0040] The method may further include displaying at least one parameter which is mapped to the selected preset gain) an ultrasound image corresponding to the selected ultrasound image item via the input/output interface ([0021] displaying, on the second area of the screen, an ultrasound image to which the selected preset gain is applicable) and output, based on a selection of a measurement value item from the required measurement value list, an ultrasound image corresponding to the selected measurement value item via the input/output interface ([0021] The method may further include receiving a selection of one preset gain from among the at least one preset gain included in the displayed list; displaying the selected preset gain on the gain setup window; and displaying, on the second area of the screen, an ultrasound image to which the selected preset gain is applicable and [0040] The method may further include displaying at least one parameter which is mapped to the selected preset gain, and the parameter may include a preset value which relates to the ultrasound image).
	Kang and Yang are considered analogous because both disclose an ultrasound apparatus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to display to the user a list of images and values the apparatus is able to perform and further indicate which type of image corresponds with each type of measurement value.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Jin, Mozayeni (US Patent No 20050038342 A1), and U-King-Im (Non-Patent Literature).
Regarding claim 10, Kang teaches output, via the input/output interface and output, based on an input signal (([0157] The ultrasound medical imaging apparatus 100 may display a result of analyzing the detected lesion).
Kang fails to teach wherein the at least one resulting value includes an internal carotid artery (ICA)/common carotid artery (CCA) peak systolic velocity (PSV) ratio that is a ratio between an ICA PSV and a CCA PSV and wherein the at least one processor is further configured to: output a first ultrasound image in which the ICA PSV is measured, a time-blood flow velocity spectrum of ICA, a second ultrasound image in which the CCA PSV is measured, and a time-blood flow velocity spectrum of CCA on the single display.
However, Mozayeni teaches wherein the at least one resulting value includes an internal carotid artery (ICA)/common carotid artery (CCA) peak systolic velocity (PSV) ([0058] the vessel can be an artery. The artery can be one that supplies the central nervous system. Further, the artery can be selected from the group consisting of the common carotid, internal carotid; [0223] The data collected to determine the blood flow may include values such as...peak systolic velocity); and a time-blood flow velocity spectrum ([0084] Because not all blood cells in the sample volume are moving at the same speed, a range or spectrum of Doppler shifted frequencies are reflected back to the probe. Thus, the signal from the probe may be converted to digital form by an analog-to-digital converter, with the spectral content of the sampled Doppler signal then calculated by computer or digital signal processor using a fast Fourier transform method. This processing method produces a velocity profile of the blood flow, which varies over the period of a heartbeat. The process is repeated to produce a beat-to-beat flow pattern, or sonogram, on a video display).
Kang and Mozayeni are considered analogous because both involve the use of an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasound device to measure and perform calculations on peak systolic velocity in one or more major arteries, such as the internal and common carotid arteries and generate a velocity profile over time and display the results to the user.
Kang in view of Mozayeni fails to teach a ratio between an ICA PSV and a CCA PSV.
However, U-King teaches a ratio between an ICA PSV and a CCA PSV (Stenosis is mainly graded by assessing the Doppler spectral waveforms in the stenotic region and in the common carotid artery where specific measurements are usually made, such as the peak-systolic velocity, end-diastolic velocity, and peak-systolic velocity ratio (figure 2) (page 571)).
Kang and U-King-Im are considered analogous because both disclose applications of ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to calculate the ratio between ICA or CCA and PSV as a resulting value.
Kang in view of Mozayeni and U-King-Im fails to teach a first ultrasound image and a second ultrasound image.
However, Jin teaches [0007] generate a second ultrasound image based on a second ultrasound signal produced via the second TGC channel and [0008] The one or more processors may be further configured to generate a first ultrasound image based on a first ultrasound signal produced via the first TGC channel and display the first ultrasound image on a display.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to perform the above functions using a first and second ultrasound image.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Mozayeni and U-King-Im.
Regarding claim 11, Kang teaches output, via the input/output interface and output, based on an input signal (([0157] The ultrasound medical imaging apparatus 100 may display a result of analyzing the detected lesion).
Kang fails to teach wherein the at least one resulting value includes an internal carotid artery (ICA)/common carotid artery (CCA) peak systolic velocity (PSV) ratio that is a ratio between an ICA PSV and a CCA PSV, and wherein the at least one processor is further configured to: output a time- blood flow velocity spectrum of ICA and a time-blood flow velocity spectrum of CCA on the single display.
However, Mozayeni teaches wherein the at least one resulting value includes an internal carotid artery (ICA)/common carotid artery (CCA) peak systolic velocity (PSV) ([0058] the vessel can be an artery. The artery can be one that supplies the central nervous system. Further, the artery can be selected from the group consisting of the common carotid, internal carotid; [0223] The data collected to determine the blood flow may include values such as...peak systolic velocity); and a time-blood flow velocity spectrum ([0084] Because not all blood cells in the sample volume are moving at the same speed, a range or spectrum of Doppler shifted frequencies are reflected back to the probe. Thus, the signal from the probe may be converted to digital form by an analog-to-digital converter, with the spectral content of the sampled Doppler signal then calculated by computer or digital signal processor using a fast Fourier transform method. This processing method produces a velocity profile of the blood flow, which varies over the period of a heartbeat. The process is repeated to produce a beat-to-beat flow pattern, or sonogram, on a video display).
Kang and Mozayeni are considered analogous because both involve the use of an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the ultrasound device to measure and perform calculations on peak systolic velocity in one or more major arteries, such as the internal and common carotid arteries and generate a velocity profile over time and display the results to the user.
Kang in view of Mozayeni fails to teach a ratio between an ICA PSV and a CCA PSV.
However, U-King teaches a ratio between an ICA PSV and a CCA PSV (Stenosis is mainly graded by assessing the Doppler spectral waveforms in the stenotic region and in the common carotid artery where specific measurements are usually made, such as the peak-systolic velocity, end-diastolic velocity, and peak-systolic velocity ratio (figure 2) (page 571)).
Kang and U-King-Im are considered analogous because both disclose applications of ultrasound imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to calculate the ratio between ICA or CCA and PSV as a resulting value.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Angtuaco (Non-Patent Literature).
Regarding claim 12, Kang teaches output, based on an input signal, a plurality of ultrasound images on the single display ([0157] The ultrasound medical imaging apparatus 100 may display a result of analyzing the detected lesion).
Kang fails to teach wherein the at least one resulting value includes an amniotic fluid index (AFI) in a pregnant woman.
However, Angtuaco teaches at least one resulting value includes an amniotic fluid index (AFI) in a pregnant woman  (FIG 6. Amniotic fluid index. Multiple images of each quadrant of the uterus are obtained. A, right upper quadrant; B, left upper quadrant; C, right lower quadrant; D, left lower quadrant, the largest pocked of amniotic fluid is measured (cursors). The sum of these measurements is the amniotic fluid index. (page 175)).
Kang and Angtuaco are considered analogous because both perform imaging with an ultrasound. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an ultrasound imaging apparatus to measure the amniotic fluid index and display this value to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tashiro (US Patent No 20190192117 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyazawa (US Patent No 20190216436 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cho (US Patent No 20160345936 A1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenberg (US Patent No 6514201 B1).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang (US Patent No 20140121524 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793